                   Case 5:18-cr-00258-EJD Document 756 Filed 03/17/21 Page 1 of 2




                                        UNITED STATES DISTRICT COURT

                                      NORTHERN DISTRICT OF CALIFORNIA

                                             CRIMINAL MINUTES

Date: December 17, 2021                Time: 8:36-8:50 am                  Judge: Edward J. Davila
                                       Total Time: 14 Mins.
Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Elizabeth Holmes(P)(NC)
1

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Kelly Volkar

Attorney for Defendant: Kevin Downey, Lance Wade, Amy Saharia, Katherine Trefz, John Cline


 Deputy Clerk: Adriana M. Kratzmann                         Court Reporter: Irene Rodriguez

 Interpreter: N/A                                           Probation Officer: N/A


                                    PROCEEDINGS – STATUS CONFERENCE
                                    Via Zoom Webinar Remotely due to COVID19

Defendant is present, out of custody and consents to the proceeding being held via video. Hearing held.
The Court RESET the Jury Selection/Trial from July 13, 2021 TO August 31, 2021 at 9:00 a.m. All
previous pretrial deadlines and hearings remain in place.
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the
continuance outweighed the best interests of the public and the defendant in a speedy trial, and excluded
time from through and including 8/31/2021. For the reasons stated on the record, time is excluded
pursuant to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: May 4, 2021 9:30 A.M. for Motions Hearing.

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known
to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

                                                                                              Adriana M. Kratzmann
    P/NP: Present, Not Present
                                                                                                  Courtroom Deputy
    C/NC: Custody, Not in Custody
                                                                                                     Original: Efiled
    I: Interpreter
                                                                                                                CC:
                Case 5:18-cr-00258-EJD Document 756 Filed 03/17/21 Page 2 of 2




Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.

EXCLUDABLE DELAY:
Category – Effective preparation of counsel.
Ends – 8/31/2021




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
